Exhibit 10.1




FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of December 19, 2017 (this
“Amendment”), is entered into among Molina Healthcare, Inc., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, and SunTrust Bank, in its capacity as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of June 12, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and


WHEREAS, the Borrower has requested, and the Required Lenders have agreed, to
amend the Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the agreements contained herein and in the
Credit Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


AGREEMENT


1.    Amendments to the Credit Agreement.


1.1    The new defined term “364 Day Bridge Senior Unsecured Indebtedness” is
added to Section 1.1 in the proper alphabetical order to read as follows:


“364 Day Bridge Senior Unsecured Indebtedness” means any unsecured bridge
facility incurred by the Borrower no later than February 28, 2018 in an
aggregate amount not to exceed $550,000,000 with a maturity of 364 days and any
extension, renewal or refinancing thereof, which may be used to (i) fund any
required repurchases of the 2020 Convertible Notes, (ii) repay any Indebtedness
used to fund any required repurchases of the 2020 Convertibles Notes, (iii)
repay the Obligations and (iv) pay any fees, expenses and other transaction
costs incurred in connection therewith.


1.2    Section 7.1 is amended by (i) deleting the “and” at the end of clause
(j), (ii) replacing the “.” at the end of clause (k) with “; and” and (iii)
adding a new clause (l) to the end of Section 7.1 to read as follows:
    
(l)    the 364 Day Bridge Senior Unsecured Indebtedness.


1.3    Section 7.13(b) is amended and restated to read as follows:


(b)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment (including any payment at maturity), exchange
or redemption of the 2020 Convertible Notes or the 2044 Convertible Notes,
unless before and after giving effect to any such repayment or redemption, no
Default or Event of Default shall have occurred and be continuing; provided,
that the Borrower may use the proceeds of the 364 Day Bridge Senior Unsecured
Indebtedness to repurchase the 2020 Convertible Notes whether or not a Default
or Event of Default has occurred or is continuing.


2.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date on which the Administrative Agent has received a copy of this
Amendment, duly executed by the Borrower, the Guarantors, the Required Lenders
and the Administrative Agent.






--------------------------------------------------------------------------------

Exhibit 10.1


3.    Amendment is a “Loan Document”. This Amendment shall be deemed to be, and
is, a Loan Document and all references to a “Loan Document” in the Credit
Agreement and the other Loan Documents (including, without limitation, all such
references in the representations and warranties in the Credit Agreement and the
other Loan Documents) shall be deemed to include this Amendment.


4.    Representations and Warranties; No Default. Each Loan Party hereby
represents and warrants to the Administrative Agent, each Lender, the Swingline
Lender and the Issuing Bank that, (a) the representations and warranties of each
Loan Party contained in the Credit Agreement, any other Loan Document, or any
document furnished at any time under or in connection with the Credit Agreement
or any other Loan Document, are true and correct in all material respects (other
than any representation and warranty that is expressly qualified by materiality,
in which case such representation and warranty is true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than any
representation and warranty that is expressly qualified by materiality, in which
case such representation and warranty is true and correct in all respects) as of
such earlier date and (b) no Default or Event of Default exists.


5.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents (as amended by this Amendment) and
(c) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not operate to reduce or discharge
such Loan Party’s obligations under the Loan Documents (except to the extent
such obligations are modified pursuant to this Amendment).


6.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect and
nothing herein shall limit or waive any right, power or remedy of the
Administrative Agent or the Lenders under the Loan Documents.


7.    Counterparts; Delivery. This Amendment may be executed in counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile transmission or by any other electronic imaging
means (including .pdf), shall be effective as delivery of a manually executed
counterpart of this Amendment.


8.    Fees and Expenses. The Borrower agrees to pay all reasonable out-of-pocket
fees and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC, counsel
to the Administrative Agent.


9.    Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.










[SIGNATURE PAGES FOLLOW]




2

--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit Agreement to be duly executed as of the date first above written.
BORROWER:
MOLINA HEALTHCARE, INC.,

a Delaware corporation
By:     
Name:
Title:
GUARANTORS:
MOLINA INFORMATION SYSTEMS, LLC,

a California limited liability company


By:          
Name:
Title:
MOLINA PATHWAYS LLC,
a Delaware limited liability company


By:          
Name:
Title:
PATHWAYS HEALTH AND COMMUNITY SUPPORT LLC,
a Delaware limited liability company


By:          
Name:
Title:






--------------------------------------------------------------------------------

Exhibit 10.1




ADMINISTRATIVE
SUNTRUST BANK,

AGENT:
as Administrative Agent



By:          
Name:
Title:


LENDERS:                    SUNTRUST BANK,
as Issuing Bank, as Swingline Lender and as a Lender


By:                          
Name:
Title:


BANK OF AMERICA, N.A.


By:                      
Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION.


By:                      
Name:
Title:


BOKF, N.A. dba BANK OF ALBUQUERQUE


By:                      
Name:
Title:


EAST WEST BANK


By:                      
Name:
Title:


MUFG UNION BANK, N.A.


By:                      
Name:
Title:


UBS AG, STAMFORD BRANCH


By:                      
Name:
Title:




--------------------------------------------------------------------------------

Exhibit 10.1




[Signature pages continue]


U.S. BANK NATIONAL ASSOCIATION


By:                      
Name:
Title:


BARCLAYS BANK PLC


By:                      
Name:
Title:


JPMORGAN CHASE BANK, N.A.


By:                      
Name:
Title:
 
MORGAN STANLEY SENIOR FUNDING, INC.


By:                      
Name:
Title:










